                  Case 17-11375-BLS            Doc 4373        Filed 03/16/21         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    TK HOLDINGS, INC., et al.,1                                Case No. 17-11375 (BLS)

                  Debtors.                                     Jointly Administered

    AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
          MARCH 17, 2021 AT 11:30 A.M. (PREVAILING EASTERN TIME)
              BEFORE THE HONORABLE BRENDAN L. SHANNON


To participate in this hearing you must now register for the ZOOM call. When registering,
   please copy and paste the below link to your browser. As part of the Court’s protocol,
 please remember to register with ZOOM at least 48 hours prior to the hearing in order to
                                 avoid being denied access.

                    COURTCALL WILL NOT BE USED FOR THIS HEARING.

                       Topic - TK Holdings Inc. – Case No. 17-11375 (BLS)
                   When: Mar. 17, 2021 11:30 AM Eastern Time (US and Canada)

                         Register in advance for this meeting:
https://debuscourts.zoomgov.com/meeting/register/vJIscemppjsoGIIDmzF_sIYQXKpYUk
                                        Uho40

      After registering, you will receive a confirmation email containing information about
                                        joining the meeting.


ADJOURNED MATTER:

1.           The Reorganized TK Holdings Trust’s Nineteenth Omnibus Objection to Claims –Non-
             Substantive (Late Filed Claims) [Filed 10/28/19] (Docket No. 4020)

             Response Deadline: November 11, 2019 at 4:00 p.m. (ET).

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK
Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331);
TK Mexico LLC (9029); TK Holdings de Mexico, S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de
C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as
otherwise set forth herein, the Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11
cases. The location of the Debtors’ corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.
2
    Amended items noted in bold.

                                                          1
                Case 17-11375-BLS       Doc 4373     Filed 03/16/21   Page 2 of 9




        Responses Received:

                 A. Response to the Reorganized TK Holdings Trust’s Nineteenth Omnibus
                    Objection Non-Substantive to Late Filed Claims Filed by James F. DeBouno
                    Jr. [Filed 11/7/19] (Docket No. 4029)

                 B. Response to Nineteenth Omnibus Objection to Claims Filed by Sudan Salaam
                    [Filed 11/14/19] (Docket No. 4034)

                 C. Response to Nineteenth Omnibus Objection to Claims Filed by Sudan Salaam
                    [Filed 1/22/20] (Docket No. 4073)

                 D. Response to Nineteenth Omnibus Objection to Claims Filed by Sudan Salaam
                    [Filed 11/16/20] (Docket No. 4270)

                 E. Response to Nineteenth Omnibus Objection to Claims Filed by Sudan Salaam
                    [Filed 2/24/21] (Docket No. 4332)

        Related Documents:

                 A. [Signed] Order Sustaining The Reorganized TK Holdings Trust’s Nineteenth
                    Omnibus Objection To Claims - Non-Substantive [Filed 1/8/20] (Docket No.
                    4069)

        Reply:

                 A. Reply in Support of The Reorganized TK Holdings Trust’s Nineteenth
                    Omnibus Objection to Claims –Non-Substantive (Late Filed Claims) [Filed
                    1/03/20] (Docket No. 4059)

        Status: This matter is adjourned to the omnibus hearing on April 14, 2021 at
        9:30 a.m. (ET) with respect to the claim of James F. DeBouno. The Court has entered an
        order with respect to the remaining claims.


UNCONTESTED MATTERS UNDER CNO/COC:

2.      The Reorganized TK Holdings Trust's Twenty-Second Omnibus Objection to Claims -
        Non-Substantive (Insufficient Information, Contingent and/or Unliquidated PPIC Claims)
        [Filed 2/9/21] (Docket No. 4304)

        Response Deadline: March 3, 2021 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Notice of Submission of Proof of Claim in Connection with The Reorganized

                                                 2
DOCS_DE:233416.3 82828/003
                Case 17-11375-BLS        Doc 4373     Filed 03/16/21    Page 3 of 9




                       TK Holdings Trust's Twenty-Second Omnibus Objection to Claims - Non-
                       Substantive (Insufficient Information, Contingent and/or Unliquidated PPIC
                       Claims) [Filed 3/3/21] (Docket No. 4346)

                   B. Certification of No Objection Regarding The Reorganized TK Holdings
                      Trust's Twenty-Second Omnibus Objection to Claims - Non-Substantive
                      (Insufficient Information, Contingent and/or Unliquidated PPIC Claims)
                      [Filed 3/12/21] (Docket No. 4365)

                 C. [Signed] Order Sustaining The Reorganized TK Holdings Trust's
                    Twenty-Second Omnibus Objection to Claims - Non-Substantive
                    (Insufficient Information, Contingent and/or Unliquidated PPIC Claims
                    [Filed 3/15/21] (Docket No. 4370)

        Status: The Court has entered the order on this matter and it is now resolved.


3.      The Reorganized TK Holdings Trust's Twenty-Third Omnibus Objection to Claims -
        Non-Substantive (Insufficient Information, Contingent and/or Unliquidated PPIC Claims
        of Individuals) [Filed 2/9/21] (Docket No. 4305)

        Response Deadline: March 3, 2021 at 4:00 p.m. (ET).

        Responses Received:

                 A. Response to the Reorganized TK Holdings Trust's Twenty-Third Omnibus
                    Objection to Claims - Non-Substantive (Insufficient Information, Contingent
                    and/or Unliquidated PPIC Claims of Individuals) Filed by Pauline Quarcoo
                    [Filed 2/24/21] (Docket No. 4331)

                 B. Response to The Reorganized TK Holdings Trust's Twenty-Third Omnibus
                    Objection to Claims - Non-Substantive (Insufficient Information, Contingent
                    and/or Unliquidated PPIC Claims of Individuals) Filed by Leo F. Zakowski
                    [Filed 2/25/21] (Docket No. 4336)

                 C. Response to The Reorganized TK Holdings Trust's Twenty-Third Omnibus
                    Objection to Claims - Non-Substantive (Insufficient Information, Contingent
                    and/or Unliquidated PPIC Claims of Individuals) Filed by Kristine M. White,
                    Robert J. White [Filed 3/1/21] (Docket No. 4340)

                 D. Response to The Reorganized TK Holdings Trust's Twenty-Third Omnibus
                    Objection to Claims - Non-Substantive (Insufficient Information, Contingent
                    and/or Unliquidated PPIC Claims of Individuals) Filed by Darryl J. Fennell
                    [Filed 3/1/21] (Docket No. 4341)

                 E. Response to The Reorganized TK Holdings Trust's Twenty-Third Omnibus
                    Objection to Claims - Non-Substantive (Insufficient Information, Contingent
                    and/or Unliquidated PPIC Claims of Individuals) Filed by Michael Scott
                    Shannahan [Filed 3/2/21] (Docket No. 4344)


                                                  3
DOCS_DE:233416.3 82828/003
                Case 17-11375-BLS       Doc 4373     Filed 03/16/21    Page 4 of 9




                 F. Response to the Reorganized TK Holdings Trusts Twenty-Third Omnibus
                    Objection to Claims Non-Substantive Filed by David Earnest [Filed 3/3/21]
                    (Docket No. 4349)

                 G. Response to The Reorganized TK Holdings Trust's Twenty-Third Omnibus
                    Objection to Claims - Non-Substantive (Insufficient Information, Contingent
                    and/or Unliquidated PPIC Claims of Individuals) Filed by Clifford Cideko
                    [Filed 3/4/21] (Docket No. 4350)

                 H. Response to The Reorganized TK Holdings Trust's Twenty-Third Omnibus
                    Objection to Claims - Non-Substantive (Insufficient Information, Contingent
                    and/or Unliquidated PPIC Claims of Individuals) Filed by Gittel Kalikstein
                    [Filed 3/8/21] (Docket No. 4355)

                 I. Response to The Reorganized TK Holdings Trust's Twenty-Third
                    Omnibus Objection to Claims - Non-Substantive (Insufficient
                    Information, Contingent and/or Unliquidated PPIC Claims of
                    Individuals) Filed by Douglas Mink, Jennifer Mink [Filed 3/2/21] (Docket
                    No. 4343)

        Reply:

                 A. Reply in Support of The Reorganized TK Holdings Trust's Twenty-Third
                    Omnibus Objection to Claims (Non-Substantive) [Filed 3/12/21] (Docket No.
                    4364)

        Related Documents:

                 A. Notice of Submission of Proof of Claim in Connection with The Reorganized
                    TK Holdings Trust's Twenty-Third Omnibus Objection to Claims - Non-
                    Substantive (Insufficient Information, Contingent and/or Unliquidated PPIC
                    Claims of Individuals) [Filed 3/3/21] (Docket No. 4347)

                 B. Certification of Counsel Regarding The Reorganized TK Holdings Trust's
                    Twenty-Third Omnibus Objection to Claims - Non-Substantive (Insufficient
                    Information, Contingent and/or Unliquidated PPIC Claims of Individuals)
                    [Filed 3/15/21] (Docket No. 4367)

                 C. [Signed] Order Sustaining The Reorganized TK Holdings Trust's
                    Twenty-Third Omnibus Objection to Claims - Non-Substantive
                    (Insufficient Information, Contingent and/or Unliquidated PPIC Claims
                    of Individuals) [Filed 3/15/21] (Docket No. 4372)

        Status: The Court has entered the order on this matter and it is now resolved.

4.      The Reorganized TK Holdings Trust's Twenty-Fourth Omnibus Objection to Claims -
        Non-Substantive (Amended & Superseded Claims) [Filed 2/9/21] (Docket No. 4306)

        Response Deadline: March 3, 2021 at 4:00 p.m. (ET).


                                                 4
DOCS_DE:233416.3 82828/003
                Case 17-11375-BLS       Doc 4373    Filed 03/16/21    Page 5 of 9




        Responses Received: None.

        Related Documents:

                 A. Notice of Submission of Proof of Claim in Connection with The Reorganized
                    TK Holdings Trust's Twenty-Fourth Omnibus Objection to Claims - Non-
                    Substantive (Amended & Superseded Claims) [Filed 3/3/21] (Docket No.
                    4348)

                 B. Certification of Counsel Regarding The Reorganized TK Holdings Trust's
                    Twenty-Fourth Omnibus Objection to Claims - Non-Substantive (Amended &
                    Superseded Claims) [Filed 3/12/21] (Docket No. 4366)

                 C. [Signed] Order Sustaining The Reorganized TK Holdings Trust's
                    Twenty-Fourth Omnibus Objection to Claims - Non-Substantive
                    (Amended & Superseded Claims) [Filed 3/15/21] (Docket No. 4371)

        Status: The Court has entered the order on this matter and it is now resolved.

MATTERS GOING FORWARD:

5.      Tenth Omnibus Objection of Eric D. Green, In His Capacity as Trustee of the Takata
        Airbag Tort Compensation Trust Fund (Substantive) to No Liability Claims [Filed
        2/1/21] (Docket No. 4292)

        Response Deadline: February 16, 2021 at 4:00 p.m. (ET).

        Responses Received:

                 A. Response to Tenth Omnibus Objection of Eric D. Green, In His Capacity as
                    Trustee of the Takata Airbag Tort Compensation Trust Fund, (Substantive) to
                    No Liability Claims Filed by Michael C. Biggs [Filed 2/16/21] (Docket No.
                    4320)

                 B. Response to Tenth Omnibus Objection of Eric D. Green, In His Capacity as
                    Trustee of the Takata Airbag Tort Compensation Trust Fund, (Substantive) to
                    No Liability Claims Filed by Jennifer Pendergrass [Filed 2/19/21] (Docket
                    No. 4323)

                 C. Informal Response of Betty Foraker

        Reply:

                 A. Reply in Support of Tenth Omnibus Objection of Eric D. Green, In His
                    Capacity as Trustee of the Takata Airbag Tort Compensation Trust Fund,
                    (Substantive) to No Liability Claims [Filed 3/12/21] (Docket No. 4360)

        Related Documents:

                 A. Notice of Submission of Proofs of Claim [Filed 3/1/21] (Docket No. 4342)


                                                5
DOCS_DE:233416.3 82828/003
                Case 17-11375-BLS        Doc 4373    Filed 03/16/21    Page 6 of 9




                 B. [Signed] Order Approving Stipulation Between The Trustee Of The PSAN
                    PI/WD Trust And Claimant Michael C. Biggs Channeling Claim No. P-
                    0032025 To The Trust As A Class 5 Claim [Filed 3/10/21] (Docket No. 4359)

        Status: This matter will go forward.

6.      Motion of Eric D. Green, In His Capacity as Trustee of the Takata Airbag Tort
        Compensation Trust Fund, for Entry of an Order Reclassifying Emotional Distress
        Claims [Filed 2/1/21] (Docket No. 4293)

        Response Deadline: February 16, 2021 at 4:00 p.m. (ET).

        Responses Received:

                 A. Response to Motion of Eric D. Green, In His Capacity as Trustee of the
                    Takata Airbag Tort Compensation Trust Fund, for Entry of an Order
                    Reclassifying Emotional Distress Claims Filed by Richard Rodriquez [Filed
                    2/11/21] (Docket No. 4312)

                 B. Response to Motion of Eric D. Green, In His Capacity as Trustee of the
                    Takata Airbag Tort Compensation Trust Fund, for Entry of an Order
                    Reclassifying Emotional Distress Claims Filed by Ryan K. Griffin [Filed
                    2/17/21] (Docket No. 4319)

                 C. Informal Response of Karl Watson

        Reply:

                 A. Reply in Support of Motion of Eric D. Green, In His Capacity as Trustee of
                    the Takata Airbag Tort Compensation Trust Fund, for Entry of an Order
                    Reclassifying Emotional Distress Claims [Filed 3/12/21] (Docket No. 4361)

        Related Documents:

                 A. Notice of Submission of Proofs of Claim [Filed 3/1/21] (Docket No. 4342)

        Status: This matter will go forward.

7.      First Joint Omnibus Objection of Eric D. Green, In His Capacity as Trustee of the Takata
        Airbag Tort Compensation Trust Fund, and Joseph J. Farnan, Jr., In His Capacity as
        Trustee of the Reorganized TK Holdings Trust (Non-Substantive) to Insufficient
        Documentation Claims [Filed 2/1/21] (Docket No. 4294)

        Response Deadline: February 16, 2021 at 4:00 p.m. (ET).

        Responses Received:

                   A. Response to First Joint Omnibus Objection of Eric D. Green, In His Capacity
                      as Trustee of the Takata Airbag Tort Compensation Trust Fund, and Joseph J.


                                                 6
DOCS_DE:233416.3 82828/003
                Case 17-11375-BLS        Doc 4373      Filed 03/16/21    Page 7 of 9




                       Farnan, Jr., In His Capacity as Trustee of the Reorganized TK Holdings Trust
                       (Non-Substantive) to Insufficient Documentation Claims Filed by Nicholas
                       Balogh [Filed 2/19/21] (Docket No. 4324)

                   B. Response to First Joint Omnibus Objection of Eric D. Green, In His Capacity
                      as Trustee of the Takata Airbag Tort Compensation Trust Fund, and Joseph J.
                      Farnan, Jr., In His Capacity as Trustee of the Reorganized TK Holdings Trust
                      (Non-Substantive) to Insufficient Documentation Claims Filed by Imtiaz
                      Carbide [Filed 2/23/21] (Docket No. 4328)

                 C. Informal Response from Tanya Jones

        Reply:

                 A. Reply in Support of First Joint Omnibus Objection of Eric D. Green, In His
                    Capacity as Trustee of the Takata Airbag Tort Compensation Trust Fund, and
                    Joseph J. Farnan, Jr., In His Capacity as Trustee of the Reorganized TK
                    Holdings Trust (Non-Substantive) to Insufficient Documentation Claims
                    [Filed 3/12/21] (Docket No. 4362)

        Related Documents:

                   A. Notice of Submission of Proofs of Claim [Filed 3/1/21] (Docket No. 4342)

        Status: This matter will go forward.

8.      Joint Motion of Eric D. Green, In His Capacity as Trustee of the Takata Airbag Tort
        Compensation Trust Fund, and Joseph J. Farnan, Jr., In his Capacity as Trustee of the
        Reorganized TK Holdings Trust, for Entry of an Order Reclassifying Certain Claims
        [Filed 2/1/21] (Docket No. 4295)

        Response Deadline: February 16, 2021 at 4:00 p.m. (ET).

        Responses Received:

                 A. Response to Joint Motion of Eric D. Green, In His Capacity as Trustee of the
                    Takata Airbag Tort Compensation Trust Fund, and Joseph J. Farnan, Jr., In his
                    Capacity as Trustee of the Reorganized TK Holdings Trust, for Entry of an
                    Order Reclassifying Certain Claims Filed by Sheryll Wilson [Filed 2/10/21]
                    (Docket No. 4307)

                 B. Response Joint Motion of Eric D. Green, In His Capacity as Trustee of the
                    Takata Airbag Tort Compensation Trust Fund, and Joseph J. Farnan, Jr., In his
                    Capacity as Trustee of the Reorganized TK Holdings Trust, for Entry of an
                    Order Reclassifying Certain Claims Filed by D'Arcy Phelan-Morrell [Filed
                    2/10/21] (Docket No. 4308)

                 C. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                    Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-


                                                  7
DOCS_DE:233416.3 82828/003
                Case 17-11375-BLS        Doc 4373     Filed 03/16/21     Page 8 of 9




                      Substantive) To Late Filed Claims Filed by Rita M. Tiggs, Sylvester Tiggs
                      [Filed 2/22/21] (Docket No. 4326)

                 D. Response to Joint Motion of Eric D. Green, In His Capacity as Trustee of the
                    Takata Airbag Tort Compensation Trust Fund, and Joseph J. Farnan, Jr., In his
                    Capacity as Trustee of the Reorganized TK Holdings Trust, for Entry of an
                    Order Reclassifying Certain Claims Filed by Matthew Rice [Filed 2/22/21]
                    (Docket No. 4327)

                 E. Letter to Court Regarding Claim Filed by Shelia K. Manuel [Filed 3/5/21]
                    (Docket No. 4353)

                 F. Informal response of Mary Smith


             Reply:

                   A. Reply in Support of Joint Motion of Eric D. Green, In His Capacity as
                      Trustee of the Takata Airbag Tort Compensation Trust Fund, and Joseph J.
                      Farnan, Jr., In his Capacity as Trustee of the Reorganized TK Holdings Trust,
                      for Entry of an Order Reclassifying Certain Claims [Filed 3/12/21] (Docket
                      No. 4363)

        Related Documents:

                 A. [Signed] Order Approving Stipulation Between the TATCTF Trustee, RTKH
                    Trustee and Claimant Mary J. Smith Channeling Claim No. 2025 to the
                    TATCTF Trust as a Class 5 Claim [Filed 2/18/21] (Docket No. 4322)

                 B. Notice of Submission of Proofs of Claim [Filed 3/1/21] (Docket No. 4342)

        Status: This matter will go forward.

9.      Motion to Withdraw as Attorney Filed by Imtiaz Carbide [Filed 2/24/21] (Docket No.
        4333)

        Response Deadline: March 10, 2021 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents: None.

        Status: This matter will go forward.




                                                  8
DOCS_DE:233416.3 82828/003
                Case 17-11375-BLS   Doc 4373   Filed 03/16/21    Page 9 of 9




Dated: March 16, 2021                   PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Peter J. Keane
                                        Laura Davis Jones (Bar No. 2436)
                                        David M. Bertenthal (CA Bar No. 167624)
                                        Peter J. Keane (Bar No. 5503)
                                        919 N. Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899-8705 (Courier 19801)
                                        Telephone: (302) 652-4100
                                        Facsimile: (302) 652-4400
                                        E-mail: ljones@pszjlaw.com
                                                 dbertenthal@pszjlaw.com
                                                 pkeane@pszjlaw.com

                                        Attorneys for the Trustee of the Reorganized TK
                                        Holdings Trust




                                           9
DOCS_DE:233416.3 82828/003
